DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the shading of figs. 4a-4b is too dark to make out the details (see MPEP 1.84(b)(1)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westland (EP-2020553).
	Claim 1, Westland discloses:
A fluid fitting (see figs. 1-7) for mechanical attachment to a fluid element, comprising: 
a coupling body (27, fig. 2) defining a bore for receiving said fluid element therein (see fig. 1), the coupling body comprising a sleeve portion (2, fig. 2) and a tooth (see elements 4, 9, 11, and 13) that extends radially inward from the sleeve portion for engaging said fluid element; and 
a ring (3, fig. 4) configured to fit over at least one end of the coupling body for mechanically attaching the coupling body to said fluid element (see fig. 4), 
wherein when the ring is installed on the at least one end of the coupling body via force with the fluid element received in the bore, the ring applies a compressive force to the coupling body sufficient to cause permanent deformation of the coupling body such that the tooth of the coupling body bites into said fluid element to thereby attach the coupling body to said fluid element in a non-leaking manner, and 
wherein at least one of the coupling body and ring comprises duplex stainless steel (see line 299 of the translated document provided herein, where “Super-Duplex” is used).

Claim 2, Westland discloses:
The fluid fitting according to claim 1, wherein the coupling body and ring both comprise duplex stainless steel (see line 299, where the assembly can be made of either Duplex, Super-Duplex, etc.).

Claim 4, Westland discloses:
The fluid fitting according to claim 1, wherein the duplex stainless steel comprises an austenite-to-ferrite ratio of about 35% to about 65% (Super-Duplex Stainless steel is known to comprise an austenite-to-ferrite ratio of about 50%; see https://en.wikipedia.org/wiki/Duplex_stainless_steel#:~:text=The%20main%20differences%20in%20composition,and%200.05%E2%80%930.50%25%20nitrogen.).

Claim 5, Westland discloses:
The fluid fitting according to claim 1, wherein the duplex stainless steel comprises a minimum of about 25% mass chromium (Super-Duplex Stainless steel is known to comprise a chromium content between 20-28%; see citation above).

Claim 6, Westland discloses:
	The fluid fitting according to claim 1, wherein the duplex stainless steel comprises a minimum of about 2% mass molybdenum (Super-Duplex Stainless Steel is known to comprise of at least 5%; see previous citation above).

Claim 7, Westland discloses:
The fluid fitting according to claim 1, wherein the duplex stainless steel comprises a minimum of about 6.5% mass nickel (Super-Duplex Stainless Steel is known to comprise 9% of nickel; see previous citation above).

Claim 8, Westland discloses:
	The fluid fitting according to claim 1, wherein the duplex stainless steel comprises a PREN of about 40 or greater (Super-Duplex Stainless Steel is known to comprise of between 38-45% of PREN; see previous citation above).

Claim 9, Westland discloses:
	The fluid fitting according to claim 1, wherein the tooth comprises a cross-sectional profile that is substantially trapezoidal (see fig. 1, where the teeth comprise a flat surface and an angled surface).

Claim 16, Westland discloses:
	The fluid fitting according to claim 1, wherein the coupling body is a single, monolithic body of material having one or more portions that are strain hardened and one or more portions that are not strain hardened (see line 299, where the assembly will be made of the same material; see line 14, where the teeth are deformed which would cause strain hardening; see fig. 6, where it is inherent there would be one section strain hardened and another section not strain hardened due to deformation).

Claim 17, Westland discloses:
	A fluid system comprising: 
a fluid element (see line 4, where the device is used to connect pipe ends together); and 
a fluid fitting (see fig. 4) for mechanical attachment to a fluid element, the fluid fitting comprising: 
a coupling body (27, fig. 2) having an inner surface defining a bore for receiving the fluid element therein, and 
a seal portion (see elements 7, 9, 11, 13) formed on the inner surface for engaging the fluid element, and 
a ring (3, fig. 3) configured to fit over at least one end of the coupling body for mechanically attaching the coupling body to the fluid element (see fig. 4), 
wherein when the ring is installed on the at least one end of the coupling body via force with the fluid element received in the bore, the ring applies a compressive force to the coupling body sufficient to cause permanent deformation of the coupling body (see line 32) such that a tooth of the seal portion bites into the fluid element to thereby attach the fluid element to the coupling body in a non-leaking manner (see line 33), and 
wherein at least one of the fluid element, the coupling body, and the ring comprises duplex stainless steel (see line 299, where “Super-Duplex” is used).

Claim 18, Westland discloses:
The fluid system according to claim 17, wherein the fluid element and the coupling body both comprise duplex stainless steel (see line 299, where “Super-Duplex” is used).

Claim 20, Westland discloses:
The fluid system according to claim 17, wherein the tooth comprises a cross-sectional profile that is substantially trapezoidal (see fig. 1, where the teeth comprise a flat surface and an angled surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westland as applied to claims 3 and 17 above. 
Claim 3, Westland discloses:
The fluid fitting according to claim 1, wherein one of the coupling body and the drive ring comprises duplex stainless steel, 
but does not disclose: 
the other of the coupling body and the drive ring does not comprise duplex stainless steel.
However, Westland discloses that many different variations of the described embodiment is possible AND the material can consist of either 316 stainless steel, Duplex, Super-Duplex, 6MO, Cu/Ni 299, 90/10, Cu/Ni 70/30, alloy C276, alloy 625, alloy 400 AND any material can be used so it is suitable for the pipes they are for use with (see paragraph 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use either the same material or different materials for both the fluid element and coupling body because there are a finite number of materials and elements which lead to a finite number of identified and predictable solutions and one of ordinary skill in the art would have a reasonable expectation of success of using different variations of materials for the fluid element and coupling body. 
In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim 19, Westland discloses:
	The fluid system according to claim 17, wherein one of the fluid element and the coupling body comprises duplex stainless steel, 
but does not disclose: 
the other of the fluid element and the coupling body does not comprise duplex stainless steel.
However, Westland discloses that many different variations of the described embodiment is possible AND the material can consist of either 316 stainless steel, Duplex, Super-Duplex, 6MO, Cu/Ni 299, 90/10, Cu/Ni 70/30, alloy C276, alloy 625, alloy 400 AND any material can be used so it is suitable for the pipes they are for use with (see paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use either the same material or different materials for both the fluid element and coupling body because there are a finite number of materials and elements which lead to a finite number of identified and predictable solutions and one of ordinary skill in the art would have a reasonable expectation of success of using different variations of materials for the fluid element and coupling body. 
In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claim(s) 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Westland as applied to claim 1 above in view of Bouey (U.S. PGPub No. 2015/0027581).
	In regards to claim 10, Westland discloses: 
The fluid fitting according to claim 1, wherein: 
the bore of the coupling body has a central axis that defines an axial direction and a radial direction of the coupling body, 
the tooth comprises an inboard flank (considered as the left side of the tooth in fig. 2), an outboard flank (considered as the right side of the tooth in fig. 2), and 
a distal face (considered as the flat surface of the tooth in fig. 2) that extends between the inboard flank and outboard flank, 
but does not explicitly disclose the inboard flank and the outboard flank extend oblique to the radial direction.
However, Bouey discloses a similar device (see figs. 3a-3g) comprising a sleeve (303, figs. 3a-3g) with teeth (341, figs. 3a-3g), 
wherein the teeth are known to comprise multiple shapes (see figs. 3d-3g; see paragraph 0062, which describes how the teeth can take different forms),
wherein where the inboard flank and the outboard flank extend oblique to the radial direction (see fig. 3e). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using teeth where the inboard flank and the outboard flank extend oblique to the radial direction because Bouey discloses there are a finite number of identified and predictable solutions (see paragraph 0062, where teeth are known to take many forms; see figs. 3a-3g) AND one of ordinary skill in the art would have a reasonable expectation of success modifying the teeth of Westland to comprise the inboard flank and the outboard flank extend oblique to the radial direction (see fig. 3e of Bouey). 
It is further noted that a change in the shape of a prior art device has been held to be a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	In regards to claim 11, Westland in view of Bouey discloses:
The fluid fitting according to claim 10, wherein an angle exists between the radial direction and each of the inboard flank and the outboard flank, 
but does not explicitly disclose the angle is about 30 degrees to about 50 degrees.
However, while Westland in view of Bouey does not expressly disclose “the angle is about 30 degrees to about 50 degrees”, the “angle” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Westland in view of Bouey to have the “angle is about 30 degrees to about 50 degrees”, as the “angle” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

	In regards to claim 12, Westland in view of Bouey further disclose: 
The fluid fitting according to claim 10, wherein a cross-sectional profile of the distal face is substantially flat (see fig. 3e of Bouey, where the distal face is flat).

In regards to claim 14, Westland in view of Bouey discloses: 
The fluid fitting according to claim 10, but does not disclose the length of the distal face. 
However, while Westland in view of Bouey does not expressly disclose “the distal face has a length of about 0.005" to about 0.040”, the “length” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Westland in view of Bouey to have the “the distal face has a length of about 0.005" to about 0.040”, as the “length” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

In regards to claim 15, Westland in view of Bouey disclose: 
The fluid fitting according to claim 10, wherein the distal face intersects with the inboard flank and the outboard flank at respective edges (see fig. 3e of Bouey), 
but does not disclose each edge having a radius of curvature of about 0.003" to about 0.005".
However, while Westland in view of Bouey does not expressly disclose “each edge having a radius of curvature of about 0.003" to about 0.005",” the “radius of curvature of each edge” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Westland in view of Bouey to have the “each edge having a radius of curvature of about 0.003" to about 0.005",” as the “radius of curvature of each edge” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Westland in view of Bouey as applied to claim 10 above and in further view of Baldwin et al. (U.S. Patent No. 9,212,771).
In regards to claim 13, Westland in view of Bouey disclose: 
The fluid fitting according to claim 10, but does not disclose the distal face is rounded.
However, Baldwin discloses a similar device (see fig. 5b and 8c) wherein a cross-sectional profile of the distal face is rounded (fig. 5b) with a radius of curvature of about 0.090 or the distal face is flat (fig. 8c), 
but does not disclose the rounded face with a radius of curvature of about 0.010" to about 0.050".
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the distal face to be either rounded or flat because Baldwin discloses that it is known to use either a rounded or flat distal face (see figs. 5b and 8c) AND a change in the shape of a prior art device has been held to be a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to the radius of curvature, while Westland in view of Bouey and Baldwin does not expressly disclose “the rounded face with a radius of curvature of about 0.010" to about 0.050"", the “radius of curvature” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the radius of curvature of Westland in view of Bouey and Baldwin to have the “a radius of curvature of about 0.010" to about 0.050"," as the “radius of curvature” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dawson (U.S. Patent No. 3,762,059) discloses it is known to use circular teeth on a sleeve. 
Bachmann (EP-1717503) discloses it is known to use either a rounded or pointed teeth. 
Sedlak (DE-10021306) discloses different configurations for teeth. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679